DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.
 
Remarks
The request for continued examination was received on 2/24/21.  Claims 8, 10, 11, 13, 15, 17, 18, 20, and 25-36 are pending in the application.  Claims 1-7, 9, 12, 14, 16, 19, and 21-24 are cancelled.  Applicants’ arguments have been carefully and respectfully considered.
Claims 8, 11, 13, 15, 18, 20, 27, 29, 30, 32, 33, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 8,949,242) and further in view of Stewart et al (US 2008/0228574).
s 10, 17, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Stewart and further in view of Petrogiannis (US 2002/0019838).
Claims 25 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Stewart and further in view of Fu (US 8,555,157).
Claims 26, 28, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Stewart and further in view of Harada (US 2008/0134025).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 8, 11, 13, 15, 18, 20, 30, 32, 33, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (US 8,949,242) and further in view of Stewart et al (US 2008/0228574).

With respect to claim 8, Lin teaches a system comprising:
a computer system including at least one processor to track revisions to a document relative to a plurality of prior versions of the document (Lin, Col. 2 Li. 45-53, 
determine a change score for each section of the document based on one or more changes between each section of the document (Lin, Col. 4 Li. 21-29, each segment is represented by a semantic vector & Col. 5 Li. 10-18, creating a series of semantic representations by creating a semantic representation of each segment of a document each time the document is updated or input into the system, the series of semantic representations is used to determine the semantic consistency of a segment & Col. 5 Li. 26-35, the semantic consistency of a segment is determined based on the similarity of the most current representation of a segment to its previous representation and an moving average of this similarity, the similarity between two vectors is determined by taking the dot product of the two vectors) and a corresponding section weight value indicating significance of each section (Lin, Col. 5 Li. 55 – Col. 6 Li. 3, determining a weight for each segment based on its contribution to the document); 
combine the change score for each section of the document with a change score for each corresponding section of the prior version of the document to produce a provenance value for each section of the document (Lin, Col. 5 Li. 39-40 & Col. 6 Li. 55-63, the average similarity is determined based on the similarity of the current semantic vector and the average semantic vector for the same segment, where the average is a rolling average for this segment),
wherein the change score for each corresponding section of the prior version of the document is determined based on one or more changes between each section of the prior version of the document and each corresponding section of a version of the document that precedes the prior version of the document (Lin, Col. 5 Li. 39-40, determining a rolling average of the similarity between two consecutive segment representations over time & Col. 6 Li. 47-63, the similarity score uses the rolling average of the similarity) and a section weight value for each corresponding section of the prior version of the document (Lin, Col. 5 Li. 55 – Col. 6 Li. 3, determining a weight for each segment based on its contribution to the document), and wherein the provenance value for each section of the document indicates changes to that section relative to the plurality of prior versions of the document (Lin, Col. 5 Li. 39-40, a rolling average of the similarity between two consecutive segment representations over time & Col. 5 Li. 10-18, creating a series of semantic representations by creating a semantic representation of each segment of a document each time the document is updated or input into the system);
determine a provenance value for the document based on the provenance value for each section of the document (Lin, Col. 4 Li. 51-64, document level statistics are determined based on the segment level statistics, document level statistics and segment level statistics are combined to represent an expected conceptual change of the document where the expected conceptual change of the document is represented by an average rate of change in the similarity between consecutive semantic representations of a segment, a value indicating similarity of the segment to the collective representation of the document, and an average rate of change in that value).
Lin doesn't expressly discuss initiate a review process for the document on a content management system based on the change value.
in response to a determination that the provenance value for the document exceeds a threshold, trigger a document review process on a content management system (Stewart, pa 0094, alerting a user to changed content increases efficiency by allowing a user to … assign a hierarchy for notifications via a feed, such as RSS according to user-specified criteria (e.g. threshold for the number of characters included in the change).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Lin with the teachings of Stewart because it can reduce the time needed to review changes (Stewart, pa 0094) and allowing the user to gain insight into how much content has changed (Stewart, pa 0091).

With respect to claim 11, Lin in view of Stewart teaches the c system of claim 8, wherein the document is partitioned into a plurality of sections (Lin, Col. 3 Li. 17-32) and a section weight value is assigned to each of the plurality of sections (Lin, Col. 5 Li. 55-57).

With respect to claim 13, Lin in view of Stewart teaches the system of claim 8, wherein the provenance value for the document is an average of the provenance value for each section of the document (Lin, Col. 5 Li. 39-40 & Col. 6 Li. 55-63, the average similarity is determined based on the similarity of the current semantic vector and the average semantic vector for the same segment, where the average is a rolling average for this segment). 

With respect to claim 27, Lin in view of Stewart teaches the system of claim 8, wherein the document review process comprises a detailed review of the document (Stewart, Fig. 7c & pa 0096).

	With respect to claims 15, 18, 20, and 29, the limitations are essentially the same as claims 8, 11, 13, and 27, respectively, in the form of a computer program product comprising a computer readable storage medium, and are thus rejected for the same reason.

	With respect to claims 30, 32, 33, and 36, the limitations are essentially the same as claims 8, 11, 13, and 27, respectively, in the form of a computer implemented method, and are thus rejected for the same reason.

Claims 10, 17, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Stewart and further in view of Petrogiannis (US 2002/0019838).

With respect to claim 10, Lin in view of Stewart teaches the system of claim 8, as discussed above. Lin in view of Stewart doesn’t expressly discuss wherein the at least one processor is further configured to: determine the change value for a plurality of versions of the document; and compare change values for the plurality of versions of the document to identify a particular version.

Petrogiannis teaches wherein the prior version of the document is an approved version of the document (Petrogiannis, pa 0029, previous approval of document).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Lin in view of Stewart to have included wherein the at least one processor is further configured to: determine the change value for a plurality of versions of the document; and compare change values for the plurality of versions of the document to identify a particular version because it ensures that the document is authentic (Petrogiannis, paragraph 0002).

With respect to claims 17 and 31, the limitations are essentially the same as claim 10, in the form of a computer program product and a method, respectively, and are thus rejected for the same reason.

Claims 25 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Stewart and further in view of Fu (US 8,555,157).

With respect to claim 25, Lin in view of Stewart teaches the computer program product of claim 15, wherein the computer readable program code further comprises computer readable program code configured to:

applying linguistic analysis to each section of the document to determine a significance of that section and assigning a section weight value to each section of the document based on the determined significance of that section (Lin, Col. 4 Li. 21-29, determining a semantic representation of each segment by a semantic vector, each term in the vector is given a score of TFxIDF, where the score is the weight of the term representation in the semantic vector).
Lin in view of Stewart doesn't expressly discuss learn structures of a plurality of different types of documents.
Fu teaches learn structures of a plurality of different types of documents (Fu, Col. 4 Li. 14, feed generation system identifies resources by crawling and indexing resources 105 provided by websites 104 & Col. 5 Li. 14-24, object model generator generates an object model T of resource 105);
parse, via the processor, a document into sections (Fu, Col. 5 Li. 31-33, partition the content within the resource 105 into sections) and generate a corresponding section weight value for each section of the document based on the learned structures (Fu, Col. 5 Li. 42- Col. 6 Li. 2, determining signals from the visual layout of the content to determine a relative importance of each section & Col. 6 Li. 3-63, calculate a visual 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Lin in view of Stewart to have included the teachings of Fu because it facilitates the detection of updated content across resources (Fu, Col. 4 Li. 14-17).

With respect to claim 34, the limitations are essentially the same as claim 24, in the form of a method, and are thus rejected for the same reason.

Claims 26, 28, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Stewart and further in view of Harada (US 2008/0134025).

With respect to claim 26, Lin in view of Stewart teaches the system of claim 8, as discussed above.  Lin in view of Stewart doesn't expressly discuss wherein the quantity of changes between corresponding sections of document versions is based on a ratio of a quantity of changed lines to a quantity of remaining unchanged lines.
Harada teaches wherein the one or more changes between corresponding sections of document versions are based on a ratio of a number of changed lines to a number of remaining unchanged lines (Harada, pa 0070, opacity rate indicates the ratio of characters deleted or replaced to information included in the document initially registered).


With respect to claim 28, Lin in view of Stewart teaches the computer program product of claim 15, as discussed above.  Lin in view of Stewart doesn't expressly discuss wherein the one or more changes include a number of changed lines.
Harada teaches wherein the one or more changes include a number of changed lines (Harada, pa 0008, comparing each line of a changed document with an original).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Lin in view of Stewart to have included the teachings of Harada because it provides a record of the changes that are made to prevent unjust information manipulation (pa 0008).

With respect to claim 35, the limitations are essentially the same as claim 28, and are thus rejected for the same reasons.




Response to Arguments
Rejection of claims 8, 11-13, 15, and 18-20 under 35 U.S.C. 103
semantic changes in documents that helps to detect changes between versions of the same document that are relevant to a main topic of the document and thus is directed towards determining topic drift (or semantic similarity) between document versions by generating semantic representations for document segments and determining similarity between the semantic vectors.  The Examiner respectfully disagrees.  Lin discloses determining a rolling average of the similarity between two consecutive segment representations over time (Lin, Col. 5 Li. 39-40) and that the average similarity is determined based on the similarity of the current semantic vector and the average semantic vector for the same segment, where the average is a rolling average for this segment (Lin, Col. 6 Li. 55-63).  As known in the art, a rolling average is created by combining values over time.  See the attached blog posting that discusses a rolling average and its use throughout statistics.  Laurie, How do I calculate a rolling average?, May 4 2009.  A “change score for a segment” corresponds to the similarity for the segment because the similarity described in Lin represents a semantic representation of each segment each time the document is updated (Lin, Col. 5 Li. 10-15 & Li. 26-29), or, the representation of a changed segment. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRITTANY N ALLEN/
Primary Examiner, Art Unit 2169